In an action, inter alia, to recover damages for medical malpractice, the plaintiff appeals, as limited by his notice of appeal and brief, from so much of an order of the Supreme Court, Suffolk County (Costello, J.), dated March 29, 2004, as granted that branch of the motion of the defendant Alan Mechanic which was for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant Dr. Alan Mechanic established his prima facie entitlement to summary judgment regarding the cause of action to recover damages for lack of informed consent. In opposition, the affidavit of the plaintiffs expert failed to raise a triable issue of fact, as it contained only conclusory allegations (see Dunlop v Sivaraman, 272 AD2d 570, 570-571 [2000]; Evans v Holleran, 198 AD2d 472 [1993]).
Similarly, Dr. Mechanic established that he was entitled to judgment as a matter of law regarding the cause of action to recover damages for medical malpractice. In opposition, the plaintiff failed to raise a triable issue of fact as he failed to present any evidence that Dr. Mechanic breached his duty as a consulting doctor (see Alvarez v Prospect Hosp., 68 NY2d 320, 323-325 [1986]; Lipton v Kaye, 214 AD2d 319, 320 [1995]; Al Malki v Krieger, 213 AD2d 331, 332-334 [1995]).
*616The plaintiffs remaining contentions are without merit. Adams, J.P., Luciano, Mastro and Skelos, JJ., concur.